MORRIS, Judge.
Apparently, petitioner does not consider his petition either as an attempted collateral attack on the appointment of Mrs. Blankenship nor a motion before the clerk to vacate and set *190aside the letters of administration theretofore issued by the clerk. Regardless of the appellation given his proceedings by petitioner, he brings us' nothing to consider. With commendable candor he states that he attempts to appeal from a purported order which was never signed by the court and never officially filed nor officially approved by the court but prepared by counsel for petitioner, dated 6 October 1970 (4 days after the entry of notice of appeal) and filed by counsel for petitioner (apparently with the court papers). Under these circumstances it is obvious that petitioner’s purported appeal must be dismissed. There has been nothing presented for this Court to consider.
Purported appeal dismissed.
Judges Brock and Hedrick concur.